 

Exhibit 10.6

SCHLUMBERGER [       ] OMNIBUS STOCK INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

(Includes Confidentiality, Intellectual Property, Non-Competition,

And Non-Solicitation Provisions in Section 8 and Attachment 1)

Effective Date:  [          ]

Please note: If you do not wish to accept this Stock Option Agreement, you must
notify the Stock Department no later than 30 days after this Agreement is made
available to you.

SCHLUMBERGER LIMITED, a Curaçao corporation (the “Company”), hereby grants to
the employee named in the Notice of Grant of Award (“Employee”) an incentive
stock option (the “ISO”) to purchase common stock of the Company, par value
$0.01 per share (“Common Stock”) pursuant to this option agreement (as may be
amended, the “Agreement”).  Your ISO is subject to all the terms and conditions
of the Schlumberger [          ] Omnibus Stock Incentive Plan, as may be amended
(the “Plan”) and this Agreement.  Your ISO is intended to constitute an
“incentive stock option” under Section 422 of the U.S. Internal Revenue Code of
1986 and the Treasury Regulations promulgated thereunder.

1. Award. The date of grant of this ISO (the “Grant Date”), the ISO exercise
price and the number of shares of Common Stock subject to this ISO
(collectively, the “Option Shares”) are set forth in the Notice of Grant of
Award.  Except as set forth below, this ISO expires on the tenth anniversary of
the Grant Date.

2. Vesting of ISO.

(a) The Option Shares will become purchasable in installments, which are
cumulative.  The date on which each installment will become exercisable and the
number of shares of Common Stock comprising each installment are as follows:

 

DATE

 

OPTION SHARES EXERCISABLE

1st Anniversary of the Grant Date

 

20%

2nd Anniversary of the Grant Date

 

20%

3rd Anniversary of the Grant Date

 

20%

4th Anniversary of the Grant Date

 

20%

5th Anniversary of the Grant Date

 

20%

(b) In keeping with the Company’s general policy, the terms of this Agreement,
including the vesting schedules, are put in place in certain countries to comply
with local regulations. The vesting schedule above, and therefore your ability
to exercise your ISO at certain times and certain other terms of the ISO, may
change if you move from one country to another.  Currently, the Company has in
place a sub-plan for France that governs stock options issued to grantees
residing in France or who are on a French payroll.

3. Exercise of ISO.

(a) This ISO may be exercised only by delivering to the Company a written notice
(or an electronic notice in the manner specified by the Compensation Committee
of the Board of Directors (the “Board”) of the Company (the “Committee”))
specifying the number of shares of Common Stock you wish to purchase.  The
Committee, which is authorized by the Board to administer the Plan, hereby
notifies you that the ISO price may be paid, subject to such rules and
procedures in effect at such time and as the Committee may prescribe from time
to time, (i) in cash or certified check, (ii) by the delivery of shares of
Common Stock with a Fair Market Value at the time of exercise equal to the total
ISO price, (iii) by a combination of the methods described in (i) and (ii), and
(iv) subject to applicable law, and the Company’s Securities Transactions –
Insider Trading Standard through a broker-assisted cashless exercise, or
“sell-to-cover” arrangement in accordance with the procedures approved by the
Committee.

(b) Please see the Company’s Stock Department website, which is set forth in the
last paragraph of this Agreement for further information.  Any changes in the
terms and procedures of this program, and any additional program that the
Committee may authorize in the future, will be communicated to you on the
Company’s Stock Department website.

4. Termination of Employment. This ISO will expire earlier than the date set
forth above if you terminate employment with the Company and its Subsidiaries.

1

--------------------------------------------------------------------------------

 

(a) Termination with Company Consent. If you terminate employment with consent
of the Company or a Subsidiary, as applicable, any exercise of this ISO must be
made within three (3) months of termination of employment (or expiration date,
if earlier) and then only to the extent the ISO was exercisable upon
termination, unless you terminate employment due to Retirement (as provided in
Section 4(b) below) or Special Retirement (as provided in Section 4(c) below),
or terminate employment as a result of death or Disability (as provided in
Section 4(d) below).

(b) Retirement. If your employment with the Company and its Subsidiaries is
terminated due to Retirement (as defined in Section 11 below), your ISO will,
subject to forfeiture provisions in the event you engage in Detrimental Activity
(as defined in Section 11 below): (i) continue to vest post-Retirement as if you
remained employed with the Company and its Subsidiaries and (ii) have an
exercise period of 10 years from the original date of grant (the “Retirement
Exercise Period”). As more fully described in the Prospectus related to the
Plan, if you exercise your option more than three (3) months following your
Retirement or Special Retirement, your Option Shares will be treated as
attributable to the exercise of a non-qualified stock option for tax purposes.

(c) Special Retirement. If your employment with the Company and its Subsidiaries
is terminated due to Special Retirement (as defined in Section 11 below), your
ISO will be exercisable at any time during the period of sixty (60) months after
such termination or the remainder of the term of the ISO, whichever is less (the
“Special Retirement Exercise Period”), provided that such option may be
exercised after such termination and before expiration only to the extent that
it is exercisable on the date of such termination.

(d) Death or Disability. If your employment with the Company and its
Subsidiaries is terminated due to death or Disability (as defined in Section 11
below), your ISO will automatically become fully vested and exercisable.  You
may exercise the outstanding ISO at any time during the period of 60 months
after such termination or the remainder of the term of the ISO, whichever is
less (the “Disability Exercise Period” or “Death Exercise Period”, as
applicable).  As more fully described in the Prospectus related to the Plan, if
you exercise your option more than 12 months after you terminate employment due
to Disability, your Option Shares will be treated as attributable to the
exercise of a non-qualified stock option for tax purposes. In the event that you
die while employed with the Company or any Subsidiary or during the Special
Retirement Exercise Period, the Retirement Exercise Period or the Disability
Exercise Period, your ISO may be exercised only by the person or persons
entitled thereto under your will or under the laws of descent and distribution
to the extent exercisable by you on the date of your death and to the extent the
term of the ISO has not expired within such Special Retirement Exercise Period,
the Retirement Exercise Period or Disability Exercise Period, as applicable.

(e) Breach or Misconduct; Without Consent. If termination of your employment
with the Company and its Subsidiaries is because of breach of your employment
contract, if any, or your misconduct, this ISO will immediately and
automatically expire and terminate. Termination of your employment without
consent of the Company or a Subsidiary, as applicable, will cause your ISO to
expire immediately.

(f) Detrimental Activity. This ISO may be forfeited, and any exercise you have
made of this ISO may be rescinded, as further described below, if you engage in
certain Detrimental Activity (as defined in Section 11 below). Specifically, if
you engage in Detrimental Activity while employed with the Company or its
Subsidiaries or within one year following termination of employment for any
reason other than Retirement, Special Retirement or Disability, this ISO will
immediately and automatically expire and terminate and the Committee may rescind
any exercise that you made under this option within six months preceding or
three months following your termination.

If you engage in Detrimental Activity while employed with the Company or its
Subsidiaries or within five years following termination of employment by reason
of Special Retirement or Disability, this ISO will immediately and automatically
expire and terminate and the Committee may rescind any exercise that you made
under this option within the period beginning six months prior to your
termination by Special Retirement or Disability and ending on the expiration of
your Special Retirement Exercise Period or Disability Exercise Period.

If you engage in Detrimental Activity while employed with the Company or its
Subsidiaries or within your Retirement Exercise Period, this ISO will
immediately and automatically expire and terminate and the Committee may rescind
any exercise that you made under this option within the period beginning six
months prior to your termination by Retirement and ending on the expiration of
your Retirement Exercise Period.  In the event that any option exercise is
rescinded by the Committee as described above, you will be obligated to pay the
Company within 10 days following written demand an amount equal to the spread on
the shares of Common Stock with respect to which the rescinded exercise
applied.   (The “spread” for this purpose is the difference between the
aggregate exercise price and aggregate Fair Market Value of the shares as to
which you exercised your option, with Fair Market Value determined as of the
exercise date.)  

Page 2 to 10

--------------------------------------------------------------------------------

 

5. Restrictions Imposed by Law. As contemplated by the Plan, you may not
exercise your ISO or any portion thereof, and no obligation exists to issue or
release shares of Common Stock or accept an exercise of this ISO, if the
issuance or release of shares or the acceptance of the ISO exercise by the
Company or a Subsidiary constitutes a violation of any governmental law or
regulation.

6. Assignability. This ISO is not transferable or assignable except by will or
laws of descent and distribution and then only to the extent exercisable at
death.

7. Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Texas (except that no effect will be given to any
conflicts of law principles thereof that would require the application of the
laws of another jurisdiction).  Venue for any dispute arising under this
Agreement will lie exclusively in the state and federal courts, as applicable,
of Harris County, Texas and the Southern District of Texas, Houston Division,
respectively.

8. Confidential Information, Intellectual Property and Noncompetition. Employee
acknowledges that Employee is in possession of and has access to confidential
information of the Company and its Subsidiaries, including material relating to
the business, products and services of the Company and its Subsidiaries, and
that he or she will continue to have such possession and access during
employment by the Company and its Subsidiaries. Employee also acknowledges that
the business, products and services of the Company and its Subsidiaries are
highly specialized and that it is essential that they be protected. Accordingly,
Employee agrees to be bound by the terms and conditions set forth on Attachment
I.

9. No Right to Future Awards. The grant of this ISO is subject to the terms of
the Plan, which is discretionary in nature, and the terms of this Agreement. The
grant of this ISO is a one-time benefit, and does not create any contractual or
other right to receive future grants of options, or benefits in lieu of
options.  All determinations with respect to any such future grants, including,
but not limited to, the times when options will be granted, the number of shares
of Common Stock subject to each option, the option price, and the time or times
when each option will be exercisable, will be at the sole discretion of the
Committee.  Your participation in the Plan is voluntary.  The grant of this ISO
is an extraordinary item of compensation which is outside the scope of your
oral, written or implied employment contract, if any.  This ISO is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.  The vesting of this ISO
ceases upon termination of employment for any reason except as otherwise
explicitly provided in this Agreement.

10. Disclosure. You (i) authorize the Committee, the Company and any affiliated
employer entity, and any agent of the Committee administering the Plan or
providing Plan recordkeeping services, to disclose to the Committee, the Company
or any of its affiliates such information and data as the Committee or the
Company will request in order to facilitate the grant of options and the
administration of the Plan; (ii) waive any data privacy rights you may have with
respect to such information, to the extent permitted under applicable law; and
(iii) authorize the Company and any such agent to store and transmit such
information in electronic form.

11. Definitions.

(a) “Agreement” is defined in the introduction.

(b) “Board” is defined in Section 3(a).

(c) “Clawback Policy” is defined in Section 12.

(d) “Committee” is defined in Section 3(a).

(e) “Common Stock” is defined in the introduction.

(f) “Company” means Schlumberger Limited.

(g) “Detrimental Activity” means activity that is determined by the Committee in
its sole and absolute discretion to be detrimental to the interests of the
Company or any of its Subsidiaries, including but not limited to situations
where you: (i) divulge trade secrets, proprietary data or other confidential
information relating to the Company or to the business of the Company and any
Subsidiaries; (ii) enter into employment with or otherwise provides services to
(A) any company listed, as of the date of your termination of employment, on the
Philadelphia Oil Service Sector Index (or any successor index) or (B) any
affiliate of any such listed company, in either case under circumstances
suggesting that you will be using unique or special knowledge gained as a
Company employee or Subsidiary employee with the effect of competing with the
Company or its Subsidiaries; (iii) enter into employment with or otherwise
provides services to any Direct Competitor; (iv) engage or employ, or solicit or
contact with a view to the engagement or employment of, any person who is an
employee of the Company or its Subsidiaries; (v) canvass, solicit, approach

Page 3 to 10

--------------------------------------------------------------------------------

 

or entice away or cause to be canvassed, solicited, approached or enticed away
from the Company or its Subsidiaries any person who or which is a customer of
any of such entities during the period of time between the Grant Date and the
vesting of the Option Shares; (vi) are determined to have engaged (whether or
not prior to termination) in either gross misconduct or criminal activity
harmful to the Company or a Subsidiary; or (vii) take any action that otherwise
harms the business interests, reputation, or goodwill of the Company or its
Subsidiaries.  The Committee may delegate, to an officer of the Company or to a
subcommittee of the Committee, its authority to determine whether you have
engaged in “Detrimental Activity.”

(h) “Direct Competitor” means, as of the date of this Agreement any of the
following: (i) Halliburton Company, Baker Hughes, Incorporated, Weatherford
International plc, and any other oilfield equipment and services company; and
(ii) any entity engaged in seismic data acquisition, processing and reservoir
geosciences services to the oil and natural gas industry, including in all cases
in (i) and (ii) above, any and all of their parents, subsidiaries, affiliates,
joint ventures, divisions, successors, or assigns.

(i) “Death Exercise Period” is defined in Section 4(d).

(j) “Disability” means such disability (whether through physical or mental
impairment) which totally and permanently incapacitates you from any gainful
employment in any field which you are suited by education, training, or
experience, as determined by the Committee in its sole and absolute discretion.

(k) “Disability Exercise Period” is defined in Section 4(d).

(l) “Fair Market Value” means, with respect to a share of Common Stock on a
particular date, the mean between the highest and lowest composite sales price
per share of the Common Stock, as reported on the consolidated transaction
reporting system for the New York Stock Exchange for that date, or, if there
will have been no such reported prices for that date, the reported mean price on
the last preceding date on which a composite sale or sales were effected on one
or more of the exchanges on which the shares of Common Stock were traded will be
the Fair Market Value.

(m) “Grant Date” is defined in Section 1.

(n) “ISO” is defined in the introduction.

(o) “Option Shares” is defined in Section 1.

(p) “Plan” is defined in the introduction.

(q) “Retirement” means either: (i) your voluntary election to retire from
employment with the Company and its Subsidiaries at any time after you have
reached both the age of 60 and 25 years of service, or (ii) your voluntary
election to retire from employment with the Company and its Subsidiaries at any
time after you have reached both the age of 55 and 20 years of service; subject,
however, to the approval of either (A) the Committee, if you are an executive
officer of the Company at the time of your election to retire, or (B) the
Retirement Committee, if you are not an executive officer of the Company at the
time of your election to retire, which approval under clauses (A) or (B) may be
granted or withheld in the sole discretion of the Committee or the Retirement
Committee, as applicable.

(r) “Retirement Committee” means a committee consisting of the Company’s Vice
President of Human Resources, the Director of HR Operations and the Compensation
& Benefits Manager.

(s) “Retirement Exercise Period” is defined in Section 4(b).

(t) “Special Retirement” means termination of your employment with the Company
and all Subsidiaries at or after (i) age 55 or (ii) age 50 and completion of at
least 10 years of service with the Company and all Subsidiaries.

(u) “Special Retirement Exercise Period” is defined in Section 4(c).

(v) “Subsidiary” means (i) in the case of a corporation, a “subsidiary
corporation” of the Company as defined in Section 424(f) of the Code and (ii) in
the case of a partnership or other business entity not organized as a
corporation, any such business entity of which the Company directly or
indirectly owns 50% or more of the voting, capital or profits interests (whether
in the form of partnership interests, membership interests or otherwise).

Page 4 to 10

--------------------------------------------------------------------------------

 

12. Clawback Policy. The Company’s policy on recoupment of performance-based
bonuses, as amended from time to time (its “Clawback Policy”), will apply to the
ISO, any shares of Common Stock delivered hereunder, and any profits realized on
the sale of such shares to the extent that you are covered by the Clawback
Policy. You acknowledge that if you are covered by such policy, the policy may
result in the recoupment of the ISO, any shares of Common Stock delivered
hereunder and profits realized on the sale of such shares either before, on or
after the date on which you become subject to such policy.

13. More Information. The Plan and prospectus are both available on-line at
www.myshares.slb.com. A paper copy of the Plan and prospectus may be obtained by
contacting the Stock Department, Schlumberger Limited, 5599 San Felipe, 17th
Floor, Houston, Texas 77056.

Page 5 to 10

--------------------------------------------------------------------------------

 

ATTACHMENT I

Confidential Information, Intellectual Property,

Non-Compete and Non-Solicitation Agreement

1. Definitions.

1.1. “Company Confidential Information” is any and all information in any form
or format relating to the Company or any Affiliate (whether communicated orally,
electronically, visually, or in writing), including but is not limited to
technical information, software, databases, methods, know-how, formulae,
compositions, drawings, designs, data, prototypes, processes, discoveries,
machines, inventions, well logs or other data, equipment, drawings, notes,
reports, manuals, business information, compensation data, clients lists, client
preferences, client needs, client designs, financial information, credit
information, pricing information, information relating to future plans,
marketing strategies, new product research, pending projects and proposals,
proprietary design processes, research and development strategies, information
relating to employees, consultants and independent contractors including
information relating to salaries, compensation, contracts, benefits, inceptive
plans, positions, duties, qualifications, project knowledge, other valuable
confidential information, intellectual property considered by the Company or any
of its Affiliates to be confidential, trade secrets, patent applications, and
related filings and similar items regardless of whether or not identified as
confidential or proprietary. For the purposes of this Attachment I, Company
Confidential Information also includes any type of information listed above
generated by the Company or any of its Affiliates for client or that has been
entrusted to the Company or any of its Affiliates by a client or other third
party.

1.2. “Intellectual Property” is all patents, trademarks, copyrights, trade
secrets, Company Confidential Information, new or useful arts, ideas,
discoveries, inventions, improvements, software, business information, lists,
designs, drawings, writings, contributions, works of authorship, findings or
improvements, formulae, processes, product development, manufacturing
techniques, business methods, information considered by Company to be
confidential, tools, routines and methodology, documentation, systems,
enhancements or modifications thereto, know-how, and developments, any
derivative works and ideas whether or not patentable, and any other form of
intellectual property.

1.3. “Pre-existing Intellectual Property” is all Intellectual Property that was
authored, conceived, developed, or reduced to practice by Employee before the
term of Employee’s employment with the Company or any Affiliate began.

1.4 “Company Intellectual Property” is all Intellectual Property that was
authored, conceived, developed, or reduced to practice by Employee (either
solely or jointly with others), in the term of his/her employment: (a) at the
Company’s expense or the expense of any Affiliate; (b) using any of the
Company’s materials or facilities or the materials or facilities of any
Affiliate; (c) during the Employee’s working hours; or (d) that is applicable to
any activity of Company or any of its Affiliates, including but not limited to
business, research, or development activities. Company Intellectual Property may
be originated or conceived during the term of Employee’s employment but
completed or reduced to practice thereafter. Company Intellectual Property will
be deemed a “work made for hire” as that term is defined by the copyright laws
of the United States. Company Intellectual Property includes any Pre-existing
Intellectual Property assigned, licensed, or transferred to Company, and any
Pre-existing Intellectual Property in which Company has a vested or executory
interest.

1.5. “Affiliate” means any entity that now or in the future directly or
indirectly controls, is controlled by, or is under common control with Company,
where “control” in relation to a company means the direct or indirect ownership
of at least fifty-percent of the voting securities or shares.

2. Employee agrees to comply with all of the Company’s policies and codes of
conduct as it may promulgate from time to time, including those related to
confidential information and intellectual property. Nothing in those policies
will be deemed to modify, reduce, or waive Employee’s obligations in this
Attachment I. In the event of any conflict or ambiguity, this Attachment I
prevails.

3. Company does not wish to receive from Employee any confidential or
proprietary information of a third party to which Employee owes an obligation of
confidence. Employee will not disclose to Company or any of its Affiliates or
use while employed by Company or any of its Affiliates any information for which
he or she is subject to an obligation of confidentiality to any former employer
or other third party. Employee represents that his or her duties as an employee
of Company and Employee’s performance of this Attachment I do not and will not
breach any agreement or duty to keep in confidence information, knowledge, or
data acquired by Employee outside of Employee’s employment with Company or any
of its Affiliates.

4. During the Employee’s term of employment, the Company or, applicable its
Affiliates, will provide Employee and Employee will receive access to Company
Confidential Information that is proprietary, confidential, valuable, and
relates to Company’s business.

Page 6 to 10

--------------------------------------------------------------------------------

 

5. Other than in the proper performance of Employee’s duties for the Company or
any of its Affiliates, Employee agrees not publish, disclose or transfer to any
person or third party, or use in any way other than in Company’s business or
that of or any of its Affiliates, any confidential information or material of
Company or any of its Affiliates, including Company Confidential Information and
Company Intellectual Property, either during or after employment with Company.

6. Except as required in performing Employee's duties for the Company or any of
its Affiliates, Employee agrees not remove from Company’s premises or its
control any Company Confidential Information including but not limited to
equipment, drawings, notes, reports, manuals, invention records, software,
customer information, well logs or other data, or other material, whether
produced by Employee or obtained from Company. This includes copying or
transmitting such information via personal digital devices, mobile phones,
external hard drives, USB “flash” drives, USB storage devices, FireWire storage
devices, floppy discs, CD’s, DVD’s, personal email accounts, online or cloud
storage accounts, memory cards, Zip discs, and any other similar media or means
of transmitting, storing or archiving data outside of Schlumberger-supported
systems.

7. During the term of employment with Company or any of its Affiliates, Employee
agrees not to engage, as an employee, officer, director, consultant, partner,
owner or another capacity, in any activity or business competitive to that of
the Company or any of its Affiliates.

8. Employee agrees to deliver all Company Confidential Information and materials
to Company immediately upon request, and in any event upon termination of
employment. If any such Company Confidential Information has been stored on any
personal electronic data storage device, including a home or personal computer,
or personal email, online or cloud storage accounts, Employee agrees to notify
the Company and its Affiliates and make available the device and account to the
Company for inspection and removal of the information.

9. Employee recognizes and acknowledges that Company Confidential Information
constitutes protectable information belonging to Company and its Affiliates,
including deemed trade secrets defined under applicable laws. In order to
protect Company and its Affiliates against any unauthorized use or disclosure of
Company Confidential Information and in exchange for the Company's promise to
provide Employee with access to Company Confidential Information and other
consideration during employment with Company and its Affiliates, Employee agrees
that for a period of one year following the end of employment with Company,
Employee will not within the Restricted Territory directly or indirectly work
for or assist (whether as an owner, employee, consultant, contractor or
otherwise) any business or commercial operation whose business directly or
indirectly competes with any area of the Company’s business in which Employee
was employed by Company. Moreover, Employee agrees that Company may provide a
copy of this Attachment I to any entity for whom Employee provides services in
the one-year period following the date of termination of Employee's employment
with Company and its Affiliates. In the event of breach by the Employee, the
specified period will be extended by the period of time of the breach.

Employee recognizes and acknowledges that the business, research, products, and
services of Company and its Affiliates are by nature worldwide in scope, and
that Company and its Affiliates are not required to maintain a physical location
in close proximity to its customers. Employee agrees that in order to protect
Company Confidential Information, business interests and goodwill, the
“Restricted Territory” includes any county, parish, borough, or foreign
equivalent: (1) in which Company has customers or service assignments about
which Employee received or obtained Company Confidential Information during
his/her employment with Company; (2) in which Employee had a customer or service
assignment for Company in the one-year period preceding Employee's termination;
or (3) in which Company had a work site, job site, facility, or office, at which
Employee had a work activity for Company in the one-year period preceding
Employee’s termination. With respect to competitive activities in Louisiana, the
Restricted Territory will be limited to the following parishes: Acadia, Allen,
Bossier, Caddo, Calcasieu, Cameron, Claiborne, De Soto, Evangeline, Iberia,
Jefferson, Lafayette, Lafourche, Orleans, Ouachita, Plaquemines, Red River,
Sabine, St. Charles, St. Landry, St. Mary’s, Tangipahoa, Terrabone, Union,
Vermillion, and West Baton Rouge.

10. Company has attempted to place the most reasonable limitations on Employee’s
subsequent employment opportunities consistent with the protection of Company’s
and its Affiliates’ valuable trade secrets, Company Confidential Information,
business interests, and goodwill. Employee acknowledges that the limitations
contained herein, especially limitations as to time, scope, and geography, are
reasonable. In order to accommodate Employee in obtaining subsequent employment,
Company and its Affiliates may, in their discretion, grant a waiver of one or
more of the restrictions on subsequent employment herein. A request for a waiver
must be in writing and must be received by Company at least 45 days before the
proposed starting date of the employment for which Employee is seeking a waiver.
The request must include the full name and address of the organization with
which Employee is seeking employment; the department or area in which Employee
proposes to work; the position or job title to be held by Employee; and a
complete description of the duties Employee expects to perform for such
employer. The decision to grant a waiver will be in the Company’s discretion. If
Company decides to grant a waiver, the waiver may be subject to such
restrictions or conditions as Company may impose and will not constitute a
waiver of any other term.

Page 7 to 10

--------------------------------------------------------------------------------

 

11. While employed by Company and its Affiliates, and during the 18-month period
or after employment with Company and its Affiliates ends, Employee will not
directly nor indirectly, on Employee’s own behalf or on behalf of any person or
entity, recruit, hire, solicit, or assist others in recruiting, hiring, or
soliciting any person, who is, at the time of the recruiting, hiring, or
solicitation, an employee, consultant, or contractor of Company to leave Company
and its Affiliates, diminish their relationship with the Company and its
Affiliates, or work for a competing business. This restriction will be limited
to persons: (1) with whom Employee had contact or business dealings while
employed by Company and its Affiliates; (2) who worked in Employee’s business
unit (Group); or (3) about whom Employee had access to confidential information.
In the event of breach by the Employee, the specified period will be extended by
the period of time of the breach.

12. While employed by Company and its Affiliates, and during the 18-month period
after employment with the Company and its Affiliates ends, Employee will not,
directly or indirectly, on behalf of himself or others, contact for business
purposes, solicit or provide services to clients, or entities considered
prospective clients, of Company and its Affiliates for the purpose of selling
products or services of the types for which Employee had responsibility or
knowledge, or for which Employee had access to Company Confidential Information
while employed by the Company and its Affiliates. This restriction applies only
to clients of the Company and its Affiliates and entities considered prospective
clients by the Company and its Affiliates with whom Employee had contact during
the two years prior to the end of his/her employment with the Company and its
Affiliates.

13. (a) Employee acknowledges that Company has agreed to provide Employee with
Company Confidential Information during Employee's employment with Company and
its Affiliates. Employee further acknowledges that, if Employee was to leave the
employ of Company and its Affiliates for any reason and use or disclose Company
Confidential Information, that use or disclosure would cause Company and its
Affiliates irreparable harm and injury for which no adequate remedy at law
exists. Therefore, in the event of the breach or threatened breach of the
provisions of this Attachment I by Employee, Company and its Affiliates will be
entitled to:  (i) recover from the Employee the value of any portion of the
Award that has been paid or delivered; (ii) seek injunctive relief against the
Employee pursuant to the provisions of subsection (b) below; (iii) recover all
damages, court costs, and attorneys’ fees incurred by the Company in enforcing
the provisions of this Award, and (iv) set-off any such sums to which the
Company or any of its Affiliates may be entitled hereunder against any sum which
may be owed the Employee by the Company and its Affiliates.

(a) (b) Because of the difficulty of measuring economic losses to the Company or
Employer as a result of a breach of the foregoing covenants, and because of the
immediate and irreparable damage that could be caused to the Company for which
it would have no other adequate remedy, the Employee agrees that the foregoing
covenants may be enforced by the Company in the event of breach by him/her by
injunction relief and restraining order, without the necessity of posting a
bond, and that such enforcement will not be the Company's exclusive remedy for a
breach but instead will be in addition to all other rights and remedies
available to the Company.

(b) (c) Each of the covenants in this Attachment I will be construed as an
agreement independent of any other provision in this Attachment I, and the
existence of any claim or cause of action of the Employee against the Company,
whether predicated on this Attachment I or otherwise, will not constitute a
defense to the enforcement by the Company of such covenants or provisions.

Employee acknowledges that the remedies contained in the Attachment I for
violation of this Attachment I are not the exclusive remedies that Company may
pursue.

14. Employee agrees to promptly disclose in writing to Company all Company
Intellectual Property conceived, developed, improved or reduced to practice by
Employee during Employee’s employment with Company and its Affiliates.

Employee will disclose to Company Employee’s complete written record of any
Company Intellectual Property, including any patent applications, correspondence
with patent agents and patent offices, research, written descriptions of the
technology, test data, market data, notes, and any other information relating to
Company Intellectual Property. Employee will also identify all co-inventors,
co-authors, co-composers, partners, joint venture partners and their employees,
assistants, or other people to whom the Company Intellectual Property was
disclosed in whole or in part, who participated in developing the Company
Intellectual Property, or who claim an interest in the Company Intellectual
Property. Employee’s disclosure will conform to the policies and procedures in
place at the time governing such disclosures.

During and after employment with Company, Employee will assist Company in
establishing and enforcing intellectual property protection, including obtaining
patents, copyrights, or other protections for inventions and copyrightable
materials, including participating in, or, if necessary, joining any suit (for
which Employee’s reasonable expenses will be reimbursed), or including
completing and any signing documents necessary to secure such protections, such
contracts, assignments, indicia of ownership, agreements, or any other related
documents pertaining to Company Intellectual Property which Company may, in its
sole discretion, determine to obtain.

Page 8 to 10

--------------------------------------------------------------------------------

 

Employee agrees to assign and hereby assigns to Company all Company Intellectual
Property including any and all rights, title, and ownership interests that
Employee may have in or to Company Intellectual Property patent application,
including copyright and any tangible media embodying such Company Intellectual
Property, during and subsequent to Employee’s employment. Company has and will
have the royalty-free right to use or otherwise exploit Company Intellectual
Property without any further agreement between Company and Employee. Company
Intellectual Property remains the exclusive property of Company whether or not
deemed to be a “work made for hire” within the meaning of the copyright laws of
the United States. For clarity, Employee does not hereby assign or agree to
assign any Pre-existing Intellectual Property to Company.

Employee is hereby notified that certain statutes in some U.S. states relate to
ownership and assignment of inventions.  At relevant locations and in accordance
with those statutes, Company agrees that this Attachment I does not apply to an
invention developed by Employee entirely on his or her own time without use of
the Company Group’s equipment, supplies, facilities, systems, or confidential
information, except for inventions that relate to Company Group’s business, or
actual or anticipate research or development of Company Group or work performed
by Employee for Company Group. For this purpose, “Company Group” means the
Company and all Affiliates.

Employee will not destroy, modify, alter, or secret any document, tangible
thing, or information relating to Company Intellectual Property or Company
Confidential Information except as occurs in the ordinary performance of
Employee’s employment.

15. Waiver of any term of this Attachment I by Company will not operate as a
waiver of any other term of this Attachment I. A failure to enforce any
provision of this Attachment I will not operate as a waiver of Company’s right
to enforce any other provision of this Attachment I.

16. Employee represents and warrants that Employee is not a party to any other
agreement that will interfere with Employee’s full compliance with this
Attachment I or that otherwise may restrict Employee’s employment by Company or
the performance of Employee’s duties for Company. Employee agrees not to enter
into any agreement, whether oral or written, in conflict with this Attachment
I.  

17. This Attachment I may be enforced by, will inure to the benefit of, and be
binding upon Company, its successors, and assigns. This Attachment I is binding
upon Employee’s heirs and legal representatives.

18. Nothing in this Attachment I prohibits Employee from reporting possible
violation of federal law or regulation to any governmental agency or entity, or
making disclosures that are protected under a “whistleblower” provision of
federal law or regulation.

19. If Employee is employed by an Affiliate of the Company or by accepting a
transfer to an Affiliate of Company, Employee agrees to the automatic
application of all of the terms of this Attachment I to said Affiliate
contemporaneously with the acceptance of such transfer, subject to subsequent
agreements, if any, executed by Employee and Affiliate of Company or Company,
and to the fullest extent allowed by law.

20. Should any portion of this Attachment I be held invalid, unenforceable, or
void, such holding will not have the effect of invalidating or voiding the other
portions of this Attachment I. The parties hereby agree that any portion held to
be invalid, unenforceable, or void will be deemed amended, reduced in scope or
deleted to the extent required to be valid and enforceable in the jurisdiction
of such holding. The parties agree that, upon a judicial finding of invalidity,
unenforceability, or void, the court so finding may reform the agreement to the
extent necessary for enforceability, and enter an order enforcing the reformed
Attachment I. No court ordered reformation or amendment will give rise to a
finding of knowing, willful, or bad faith unreasonableness against Company
regarding this Attachment I.

21. This Confidential Information, Intellectual Property and Non-Compete
Agreement supersedes any previous agreement, oral or written, between Employee
and Company relating to the subject matter thereof.

Page 9 to 10

--------------------------------------------------------------------------------

 

APPENDIX: INTELLECTUAL PROPERTY ASSIGNMENT,

DISCLOSURE AND WAIVER

The Attachment II, Confidential Information, Intellectual Property, and
Non-Compete Agreement incorporates this Appendix, and Employee promises to
comply with the terms in this Appendix, and all rules, procedures, policies, and
requirements that Company may promulgate consistent with this Appendix.

Automatic Assignment

The Attachment II, Confidential Information, Intellectual Property, and
Non-Compete Agreement contains assignment of all Company Intellectual Property.

Employee’s Duty to Disclose

For all Company Intellectual Property, Employee will complete and submit to
Company an IP Disclosure Form. Company’s receipt or acceptance of an IP
Disclosure Form does not constitute an admission or agreement to any responses
contained therein, does not waive or modify any terms of any agreement between
Company and Employee, and does not obligate or bind Company.

Employee must complete and submit an IP Disclosure Form at conception of the
invention, any derivative ideas or works, and any improvements or changes to
existing knowledge or technology, or as soon as possible thereafter. Employee
has a continuing obligation to update the IP Disclosure Form to maintain the
form’s completeness and correctness.

Employee may obtain an IP Disclosure Form from the Intellectual Property
Department. Employee will submit the completed form to the Intellectual Property
Department. If desired, Employee may request waiver any time after submitting
the IP Disclosure Form.

Employee must retain and prevent destruction of any material referenced in the
IP Disclosure Form, including and not limited to photographs, drawings,
schematics, diagrams, figures, testing and development logs, notes, journals,
and results, applications to, correspondence with, or registrations from, any
patent office, trademark office, copyright office, customs office, or other
authority, contracts, licenses, assignments, liens, conveyances, pledges, or
other documentation potentially affecting your ownership rights, marketing
materials, web sites, press releases, brochures, or other promotional or
informational material, any materials evidencing or related to reduction to
practice, and other related documentation.

Waiver of Automatic Assignment

Company may, in its sole discretion, waive the automatic assignment provision
using such criteria as Company, in its sole discretion, may decide to use. No
waiver of the automatic assignment provision is effective unless in a writing
signed by a person authorized by the Company.

No waiver of the automatic assignment provision of any Company Intellectual
Property relating to the business of the Company or arising out of Employee’s
employment with the Company will be effective without the submission of a
complete and correct IP Disclosure Form. No waiver of the automatic assignment
provision is effective if Employee’s IP Disclosure Form is incomplete,
incorrect, otherwise defective, or if any misrepresentation has been made.
Employee is estopped from asserting waiver, and any waiver will be void and/or
voidable, if the waiver is obtained in violation of the Attachment II,
Confidential Information, Intellectual Property and Non-Compete Agreement, this
Appendix, or obtained through fraud, negligence, failure to disclose, or
incorrect, incomplete, or defective information on an IP Disclosure Form.

Page 10 to 10